Title: From Benjamin Franklin to Anthony Todd, 1 June 1763
From: Franklin, Benjamin
To: Todd, Anthony


Copy
Sir,
Philada. June 1. 1763
In my last of April 14. I acquainted you that I was then just setting out for Virginia, in order to settle Accounts with Mr. Hunter’s Executors who reside there, and to obtain the Ballance I conceiv’d due to the General Post-Office from his Estate of more than £400 Sterling, out of which they would have deducted a Demand of £372. 12s. 8d., which I finally satisfied them was not well-founded, and they paid me the whole Ballance, which I accordingly now remit in Bills to Mr. Trevor, compleating the Ballance of our Account to the Time of Mr. Hunter’s Death. In Virginia I met my new Colleague Mr. Foxcroft, and we had many Consultations concerning the Virginia Offices, which were formerly a Burthen and Charge, and but lately during Mr. Hunter’s Time were brought to bear simply their own Expence; but having made several Changes in the Management, and directed some Alteration in the Stages, we have reason to believe they will now be profitable. Mr. Foxcroft is come up with me to this Place, and we are now proceeding in our intended Tour to inspect and regulate all the Offices in our Department, without which it will be impossible for us to render the regular Accounts required of us. Since our Arrival here we have received your three Favours of March 12. which we shall answer as fully as at present we can in a joint Letter from New York per the Packet; and for the rest must refer to the Letters we purpose writing after our Return. In the mean time, with sincere Esteem, I am, Sir Your most obedient humble Servant
B Franklin
Antho. Todd, Esquire
